DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on xxx, 2021.  Claims 1-7, 21-22, and 24 are pending in the application.
Status of Objections and Rejections
All objection and rejection under 35 U.S.C. § 112 from the previous office action except for claim 24 are withdrawn in view of Applicant’s amendment.
The rejection of claim 23 is obviated by Applicant’s cancellation.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"characterization manager" in claim 1, line 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification states a characterization manager 600 (Fig. 6), including a memory 625, storage 630, and interconnect (e.g., BUS) 620, one or more CPUs 605 (also referred to as processors 605 herein), and I/O device interface 610, I/O devices 612, and a network interface 615).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “a probability that second molecule is in the polydisperse sample and the second molecule is associated with the first molecule is above a threshold” in lines 2-4.  It is unclear what the “threshold” that the second molecule is associated with the first molecule is, and what the “probability” is. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6-7, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena (U.S. 7,638,034) in view of Holt (U.S. Patent Pub. 2013/0260472), and further in view of Guan (U.S. Patent Pub. 2015/0259724).
Regarding claim 1, Sansinena teaches a nanopore device (Col. 4, line 49: barrier structure 100; Fig. 1: showing the barrier structure 100 including an electroactive nanopore 130) comprising: 
a supporting substrate (Fig. 1: the barrier 140) submerged (Fig. 1; Col. 8, lines 48-50: barrier structure 100 is a membrane that separates the first chamber 110 and second chamber 120; Col. 4, lines 52-53: first chamber 110 and second chamber 120 are adapted to contain a fluid; thus the barrier 140 is deemed to be submerged in the fluid) in a polydisperse sample (Col. 8, lines 18-21: the sensor can be used to separate different molecules on the basis of molecular size, ranging from simple ions to complex compounds and even microorganism; thus the sample containing different molecules with different molecular sizes is deemed to be polydisperse);
at least one nanopore (Col. 4, lines 65-66: barrier 140 comprises an array of electroactive nanopores 130) connected to the supporting substrate (Fig. 1: showing the nanopore 130 connected to the barrier 140) including a first nanopore (Fig. 1: showing a first nanopore 130; here the nanopore is interpreted as the nanochannel through the thickness of the barrier 140), wherein each nanopore having a first diameter (Fig. 1: showing the nanopore 130 having a diameter 138), and the first nanopore is configured to receive a stimulus (Fig. 1: Vpolymer) that causes a change in the first diameter of the first nanopore to a second diameter (Col. 5, lines 27-30: conductive polymer 136 has electrically tunable dimensions; i.e., it is responsive to a second voltage Vpolymer, applied 
a device configured to provide the stimulus to the first nanopore (Col. 6, lines 25-28: at least one power source is electrically coupled to second electrode pair 132 and provides the second voltage across second electrode pair 132; here the power source is deemed to be the device providing the Vpolymer); 
an electrical circuit (Fig. 1; Col. 5, line 5: a first voltage Vpore applied across first electrode pair 134) configured to measure an electrical property across the first nanopore and to detect a change in the electrical property (Fig. 2: step 240: measure current across first electrode pair; Fig. 4c: showing a current Ipore passing through the electroactive nanopore 130 as a function of time) when a molecule traverses the first nanopore (Col. 5, lines 5-9: A first Voltage Vpore, when applied across first electrode pair 134, attracts a plurality of molecules present in either first chamber or second chamber to electroactive nanopore 130 and drives the plurality of molecules through electroactive nanopore 130 and into the opposite chamber; here, an electric circuit must exist to apply Vpore and measure Ipore between the first electrode pair 134); and
a characterization manager (Col. 7, lines 65-67: the currents associated with molecules of the same species passing through electroactive nanopore 130 are monitored for later statistical analysis; here the current monitoring device and statistical analyzer are deemed to be a characterizer) configured to:
identify the identity of a first molecule, based on a first change in the electrical property from the first molecule that traversing the first nanopore at a first diameter (Col. 8, para. 1, lines 1-4: parameters, such as blockage currents, blockage times, blockage 
select the second diameter based on the identity of the first molecule (Col. 7, lines 56-57: in (d), diameter 138 is increased by changing Vpolymer; Fig. 6: current c indicating the molecule 162 is larger than the nanopore diameter that is large enough for traversing the molecule 160, so the second diameter is selected based on the identity of the molecule 160); 
determine there are no additional molecules of a size of the first molecule in the polydisperse sample to be characterized (Fig. 6(c); Col. 7, lines 51-56: a second type of analyte molecule 162, larger than diameter 138, tries to traverse electroactive nanopore 130; the passage of ions through electroactive nanopore 130 is completely blocked and the current goes to zero; electroactive nanopore 138 may be unblocked by reversing the first voltage Vpore; thus the zero current can be used to determine no additional molecules with the first size), wherein the stimulus to cause the change in the first diameter to the second diameter is in response to the size determination (Fig. 6(d); Col. 7, lines 56-57: diameter 138 is increased by changing Vpolymer);
identify a second molecule, based on a second change in the electrical property from a second molecule traversing the first nanopore at the second diameter, wherein the second molecule is unable to traverse the first nanopore at the first diameter (Fig. 6: current d indicating the molecule 162 traversing the nanopore at the increased diameter, while current c indicating that the molecule 162 is unable to traverse the nanopore at the previous diameter that is large enough for traversing the molecule 160), and the first molecule and the second molecule are included in the polydisperse sample ;
determine there are no more molecules in the polydisperse sample to be characterized (Fig. 6(d); Col. 7, lines 62-64; once the second analyte molecule 162 exits electroactive nanopore 130, the current returns to its original value, as shown in (d), which can be used to determine there are no more molecules in the polydisperse sample to be characterized).

Sansinena does not explicitly disclose the first nanopore consists of a carbon nanotube.
However, Holt teaches an apparatus for modulating the dimensionality of nanomembrane(s) and/or nanochannel(s) within nanowells(s) and/or nanotubes in a tunable fashion ([0002] lines 1-4).  The apparatus includes a plurality of nanowells 105 or nanotubes when the bottom of the nanowells is not included (Fig. 1; [0096] lines 4-5).  A nanomembrane 240 is deposited on the sidewall electrode (Fig. 2A; [0097] lines 5-6), and the nanomembrane is subjected to an appropriate imposed electrical stimuli ([0108] lines 1-3) so that the diameter of the nanopores/nanochannels formed by the electroactive membrane can be electrically tuned (i.e., increased or decreased) ([0151] lines 9-11).  The electrode of the nanochannel can be made of any suitable conductive material(s) ([0036] lines 1-3), such as carbon-based conductive structures ([0036] line 7).  Thus, Holt teaches a tunable nanopore ([0151] lines 9-11) that consists of a carbon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena by substituting the electrode pairs and insulating material that form the nanopore with a carbon nanotube as taught by Holt.  The suggestion for doing so would have been that carbon nanotube is a suitable material for forming a tunable nanopore and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Sansinena does not explicitly disclose determine concentration of the first molecule and the second molecule in the polydisperse solution.
However, Guan teaches an apparatus for detecting and/or characterizing analytes such as enzymes or other biomarkers ([0002] lines 2-4) using a real-time nanopore sensing method (Fig. 1; [0033] lines 1-2).  The method can be used to determine a concentration of the enzyme ([0042] lines 1-2) by monitoring the ionic current modulations produced by the passage of the target analyte through a single nanopore at a fixed applied potential to obtain the concentration of the analyte ([0042] lines 5-8).  Thus, Guan teaches to determine concentration of the analyte using nanopore sensing ([0033] lines 1-2; [0042] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena by incorporating the step of determining concentration of the analyte as taught by Guan because nanopore prima facie obvious. MPEP 2141(III)(D).  Further, the combined Sansinena and Guan would necessarily result in determining concentration of the first molecule and the second molecule in the polydisperse solution based on their translocations through the nanopore with the first and second diameters.

Further, the designation “configured to: identify the identity of a first molecule, based on a first change in the electrical property from the first molecule that traversing the first nanopore at a first diameter; select the second diameter based on the identity of the first molecule; and determine there are no additional molecules of a size of the first molecule in the polydisperse sample to be characterized, wherein the stimulus to cause the change in the first diameter to the second diameter is in response to the size determination; identify a second molecule, based on a second change in the electrical property from a second molecule traversing the first nanopore at the second diameter, wherein the second molecule is unable to traverse the first nanopore at the first diameter, and the first molecule and the second molecule are included in the polydisperse sample; determine there are no more molecules in the polydisperse sample to be characterized; and determine concentration of the first molecule and the second molecule in the polydisperse solution” is deemed to be functional limitations in structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Sansinena, Holt, and Guan has all structural limitations as presently claimed, and thus is capable of performing all these functions in the claim.

Regarding claim 4, Sansinena teaches the first diameter is configured to correspond to the first molecule (Fig. 6: showing the first diameter correspond to the analyte molecule 160).

Regarding claim 6, Sansinena teaches the second diameter is larger than the first diameter (Fig. 6; Col. 7, lines 56-57: diameter 138 is increased by changing Vpolymer).

Regarding claim 7, Sansinena teaches the second diameter of the first nanopore is configured to correspond to a second molecule (Fig. 6: showing the second diameter correspond to the analyte molecule 162), and the second molecule is chemically unique from the first molecule (one type of analyte molecule 160 and second type of analyte molecule 162 are deemed to be chemically unique).


apply the stimulus in response to the identification of the identity of the first molecule (Col. 7, lines 38-41: the characteristic voltage Vpolymer associated with the first analyte molecular species is the voltage associated with the passage of the first analyte species through the nanopore); and
apply the stimulus until the second molecule traverses the first nanopore (Fig. 6: indicating a constant current b when a certain Vpolymer is applied to maintain a constant nanopore diameter 138 for analyte molecule 160 traversing the nanopore).

Regarding claim 24, Sansinena teaches the characterization manager selects the second diameter based on a probability that second molecule is in the polydisperse sample and the second molecule is associated with the first molecule is above a threshold (Fig. 6; Col. 8, line16-19: diameter 138 of electroactive nanopore 130 can be modified in a controllable manner, the sensor can be used to cleanly separate different molecules on the basis of molecular size; thus the characterization manager is deemed to control the selection of the second diameter based on a probability that the sample contains a second type of analyte molecules and the threshold size difference between the two analyte molecules).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena in view of Holt and Guan, and further in view of Davis (U.S. 9,605,309).
Regarding claim 2, Sansinena, Holt, and Guan disclose all limitation of claim 1 as described to claim 1.  Further, Sansinena discloses the stimulus is an electrical stimulus polymer), wherein the device configured to provide the stimulus is an electrical device (the device providing the voltage, Vpolymer, must be an electrical device).
Sansinena, Holt, and Guan do not explicitly disclose the supporting substrate is conductive.
However, Davis teaches a nanopore device 100 (Fig. 8; Col. 39, lines 37), including a lipid bilayer 102 formed on a lipid bilayer compatible surface 104 of a
 conductive solid substrate 106 (Fig. 8; Col. 39, lines 41-43). The conductive solid
 substrate 106 may be coupled to or forms a part of one of the electrodes 118 (Fig. 8, Col. 40, lines 6-8). Thus, Davis teaches the supporting substrate is conductive (Col. 39,
 line 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena, Holt, and Guan by employing a conductive solid substrate as taught by Davis because the conductive solid substrate 106 would form a part of one of the electrodes (Fig. 8, Col. 40, lines 6-8) providing electrical stimulus (e.g., voltage bias) across the lipid bilayer and for sensing electrical characteristics of the lipid bilayer (Col. 14, lines 1-3). 
Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena in view of Holt and Guan, and further in view of Jaramillo-Botero (U.S. 8,951,727).
Regarding claim 3, Sansinena, Holt, and Guan disclose all limitation of claim 1 as described to claim 1.  Sansinena, Holt, and Guan do not explicitly disclose the stimulus is an optical stimulus, and wherein the device configured to provide the stimulus is an optical device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena, Holt, and Guan by replacing the electrical stimulus with the optical stimulus provided by an optical device as taught by Jaramillo-Botero because visible light at 436 nm would reduce the effective nanopore diameter while UV at 365 nm does the opposite (Col. 7, lines 31-35).  A simple substitution of one known element, i.e., optical stimulus, for another, i.e., electrical stimulus, to obtain predictable results is obvious. MPEP 2141(III)(B).

Regarding claim 21, Sansinena teaches a nanopore device (Col. 4, line 49: barrier structure 100; Fig. 1: showing the barrier structure 100 including an electroactive nanopore 130) comprising: 
a supporting substrate (Fig. 1: the barrier 140) submerged (Fig. 1; Col. 8, lines 48-50: barrier structure 100 is a membrane that separates the first chamber 110 and second chamber 120; Col. 4, lines 52-53: first chamber 110 and second chamber 120 are adapted to contain a fluid; thus the barrier 140 is deemed to be submerged in the 
at least one nanopore (Col. 4, lines 65-66: barrier 140 comprises an array of electroactive nanopores 130) connected to the supporting substrate (Fig. 1: showing the nanopore 130 connected to the barrier 140) including a first nanopore (Fig. 1: showing a first nanopore 130; here the nanopore is interpreted as the nanochannel through the thickness of the barrier 140), wherein each nanopore having a first diameter (Fig. 1: showing the nanopore 130 having a diameter 138), and the first nanopore is configured to receive a stimulus (Fig. 1: Vpolymer) that causes a change in the first diameter of the first nanopore to a second diameter (Col. 5, lines 27-30: conductive polymer 136 has electrically tunable dimensions; i.e., it is responsive to a second voltage Vpolymer, applied across second electrode pair 132, and is capable of expanding or contracting in response to the second voltage);
an electrical circuit (Fig. 1; Col. 5, line 5: a first voltage Vpore applied across first electrode pair 134) configured to measure an electrical property across the first nanopore and to detect a change in the electrical property (Fig. 2: step 240: measure current across first electrode pair; Fig. 4c: showing a current Ipore passing through the electroactive nanopore 130 as a function of time) when a first molecule traverses the first nanopore (Col. 5, lines 5-9: A first Voltage Vpore, when applied across first electrode pair 134, attracts a plurality of molecules present in either first chamber or second chamber to electroactive nanopore 130 and drives the plurality of molecules through pore and measure Ipore between the first electrode pair 134).

Sansinena does not explicitly disclose the first nanopore consists of a carbon nanotube.
However, Holt teaches an apparatus for modulating the dimensionality of nanomembrane(s) and/or nanochannel(s) within nanowells(s) and/or nanotubes in a tunable fashion ([0002] lines 1-4).  The apparatus includes a plurality of nanowells 105 or nanotubes when the bottom of the nanowells is not included (Fig. 1; [0096] lines 4-5).  A nanomembrane 240 is deposited on the sidewall electrode (Fig. 2A; [0097] lines 5-6), and the nanomembrane is subjected to an appropriate imposed electrical stimuli ([0108] lines 1-3) so that the diameter of the nanopores/nanochannels formed by the electroactive membrane can be electrically tuned (i.e., increased or decreased) ([0151] lines 9-11).  The electrode of the nanochannel can be made of any suitable conductive material(s) ([0036] lines 1-3), such as carbon-based conductive structures ([0036] line 7).  Thus, Holt teaches a tunable nanopore ([0151] lines 9-11) that consists of a carbon nanotube (Fig. 1: nanowells 105 or nanotubes when the bottom of the nanowells is not included; [0036] lines 1-3, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena by substituting the electrode pairs and insulating material that form the nanopore with a carbon nanotube as taught by Holt.  The suggestion for doing so would have been that carbon nanotube is a suitable material for forming a tunable nanopore and the selection of a known 

Sansinena does not explicitly disclose the stimulus is an optical stimulus received from an optical device.
However, Jaramillo-Botero teaches devices used to translocate and identify molecules through a nanopore (Col. 1, lines 24-25).  The nanopore device has a reduced effective nanopore diameter under visible light source at 436 nm, thereby limiting the translocation of molecules through the nanopore (Col. 7, lines 31-34), while at 365 nm UV enhances translocation (Col. 7, lines 34-35).  Thus, Jaramillo-Botero teaches the stimulus is an optical stimulus (Col. 7, line 31: visible light at 436 nm), and wherein the device configured to provide the stimulus is an optical device (Col. 7, line 31: light source, being deemed to be the optical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena by replacing the electrical stimulus with the optical stimulus provided by an optical device as taught by Jaramillo-Botero because visible light at 436 nm would reduce the effective nanopore diameter while UV at 365 nm does the opposite (Col. 7, lines 31-35).  A simple substitution of one known element, i.e., optical stimulus, for another, i.e., electrical stimulus, to obtain predictable results is obvious. MPEP 2141(III)(B).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena in view of Holt and Guan, and further in view of Lindsay (WO 2013/116509).

Sansinena, Holt, and Guan do not explicitly disclose the metal is silver.
However, Lindsay teaches a nanopore device (Fig. 14) including a silicon or silicon nitride membrane 130 (Fig. 14; [0072] line 4) dividing a flow channel into a cis chamber 109 and a trans chamber 109, in fluid communication with each other only by means of a nanopore 102 (Fig. 14; [0072] lines 6-7).  The pore passes through planar electrodes 103, 104 separated by the dielectric layer 101 (Fig. 14; [0072] lines 10-11).  The electrodes may be made of silver ([0072] lines 13-14).  Thus, Lindsay teaches the metal used for electrodes is silver ([0072] lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena, Holt, and Guan by substituting the conductive material of the second electrode pair with silver as taught by Lindsay.  The suggestion for doing so would have been that silver is a suitable material for being used as an electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21-24 have been considered but are not persuasive.
Applicant argues claim 24 clarifies the previously unclear limitations (page 6, para. 3, line 4).  Examiner does not agree.  Claim 24 currently claims the characterization manager selects the second diameter based on the probability that second molecule is in the polydisperse sample and the second molecule is associated with the first molecule is above a threshold.  As drafted, it appears that the probability is based on two factors: (1) the second molecule is in the polydisperse sample; and (2) the second molecule is associated with the first molecule is above a threshold.  Here, the second factor of the probability is unclear regarding how the second molecule is associated with the first molecule and what the threshold is.  As a result, the probability is unclear due to the indefinite of association and/or the threshold, i.e., the second factor of the probability. While broad is not indefinite, the claim limitation “based on a probability” makes the scope of the claim unclear because it is uncertain what standard is used to determine the probability that the second molecule is in the polydisperse sample, and because it is unclear what threshold is used to determine the Association between the second molecule and the first molecule.
Applicant argues Holt does not teach that the first nanopore consists of a carbon nanotube (page 6, last two lines) because the carbon based conductive structures of Holt are only discussed in relation to “electrodes” placed in and around nanowells (page 6, para. 7, lines 5-6).  This argument is unpersuasive because Sansinena teaches an electroactive nanopore 130 defined by the electrode pairs 132, 134 and insulating 
Applicant argues Sansinena and Holt do not teach or suggest, alone or in combination, the limitations that the characterization manager is configured to do (page 7, para. 1).  This argument is unpersuasive because Sansinena teaches all these limitations except for “determine concentration of the first molecule and the second molecule in the polydisperse solution.”  Further, the prior art, Guan, is now relied on to teach the limitation “determine concentration of analyte” and renders it obvious that the combined Sansinena, Holt, and Guan would necessarily determine concentration of the first molecule and the second molecule in the polydisperse solution.  Further, all of these limitations that the characterization manager is configured to do are deemed to be functional limitations that do not structurally distinguished the claimed device from the prior art, so that the combined device of Sansinena, Holt, and Guan has identical structures as claimed and is capable of performing all these functions.
Applicant argues claim 21 requires a structure such that the stimulus causes an effect on the carbon nanotube while Jaramillo does not teach or suggest using an optical stimulus to change a diameter of the nanotube (page 7, para. 6, lines 5-7).  More specifically, Applicant argues that Jaramillo teaches molecules are receiving the optical 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                         

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795